DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink (DE102016003698).
Regarding Claim 1, Fink discloses a lid opener (Figure 3) for interconnection with a waste container with a handle B (Figure 3) and a lid with a back edge (Figure 3), the lid opener comprising: a lever (figure 5 below) dimensioned to pivotally couple with the handle (Figure 3); a cord 2.2 (Figure 3) coupled with a force portion of the lever (Figure 5 below); and a load portion of the lever dimensioned to extend underneath the lid (Figure 5 below); whereby downward force applied to the cord causes the lever to pivot about the handle and open the lid (Figure 3).

    PNG
    media_image1.png
    409
    659
    media_image1.png
    Greyscale

Regarding Claim 2, Fink discloses the lever is monolithic (Figure 4).
Regarding Claim 3, Fink discloses the lever is provided with a flange dimensioned longitudinally along at least a portion of each side along the length of the lever (Figure 5 above).
Regarding Claim 4, Fink discloses the load portion is provided with a notch dimensioned to receive the back edge of the lid (Figure 3 and 5).
Regarding Claim 5, Fink discloses at least a portion of the force portion of the lever is angled downward (Figure 3).
Regarding Claim 6, Fink discloses length of the cord is adjustable 2.1A/2.2 (Figure 3).
Regarding Claim 7, Fink discloses a stabilizer coupled with the load portion of the lever (Figure 5 above).
Regarding Claim 8, Fink discloses the stabilizer is tubular (Figure 5).
Regarding Claim 9, Fink discloses the stabilizer is provided with a stabilizer slit (Figure 5 above); the load portion provided with a load end flange (Figure 5 above); and the stabilizer coupled with the lever via insertion of the load end flange into the stabilizer slit (Figure 5 and 6).
Regarding Claim 12, Fink discloses a brace (figure 5 above); and the lever dimensioned to pivotally couple with the handle via the brace (Figure 3).
Regarding Claim 13, Fink discloses coupling of the brace with the lever is adjustable (Figure 6).
Regarding Claim 16, Fink discloses a method of manufacturing a lid opener (Figure 3) for interconnection with a waste container with a handle B (Figure 3) and a lid with a back edge (Figure 3), comprising the steps of: forming a lever  (figure 5 above) to pivotally couple with the handle (Figure 3); dimensioning a force portion (Figure 5 above) of the lever to couple with a cord 2.2 (figure 3); and dimensioning a load portion of the lever to extend underneath the lid (Figure 5 above); whereby downward force applied to the cord causes the lever to pivot about the handle and open the lid (Figure 3).
Regarding Claim 17, Fink discloses the step of forming the load portion of the lever with a notch (figure 5 above) dimensioned to receive the back edge of the lid (Figure 3).
Regarding Claim 18, Fink discloses the step of forming a brace (Figure 5 above) dimensioned to pivotally couple the lever with the handle (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (DE102016003698) in view of Anderson (U.S. Patent No. 4303174).
Regarding Claim 10, Fink teaches all the limitations substantially as claimed except for a pedal dimensioned to couple with a mid-section of the cord; the cord dimensioned to wrap around the waste container; and the pedal dimensioned to rest against the front of the waste container.  However, Anderson teaches a pedal 24 (figure 1) dimensioned to couple with a mid-section of the cord (Figure 1); the cord dimensioned to wrap around the waste container (Figure 2); and the pedal dimensioned to rest against the front of the waste container (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fink to include a pedal dimensioned to couple with a mid-section of the cord; the cord dimensioned to wrap around the waste container; and the pedal dimensioned to rest against the front of the waste container, as taught by Anderson, in order to allow for an even force on the lid to make it easier to open.
Regarding Claim 19, Fink teaches all the limitations substantially as claimed except for the step of forming a pedal dimensioned to couple with a mid-section of the cord; and forming the pedal to rest against the front of the waste container.  However, 
Regarding Claim 20, Fink discloses a lid opener (Figure 3) for interconnection with a waste container with a handle B (figure 3) and a lid with a back edge (Figrue 3), the lid opener comprising: a lever (Figure 5 above); a brace (Figure 5 above); a cord 2.2 (figure 3); a pedal (Figure 3); the lever dimensioned to pivotally couple with the handle via the brace (Figure 3); a load portion of the lever (Figure 5 above) dimensioned to extend underneath the lid (Figure 3); the load portion provided with a notch (Figure 5 above) dimensioned to receive the back edge of the lid (Figure 3).  Fink does not disclose a force portion of the lever coupled with a first end and a second end of the cord; and the pedal coupled with a mid section of the cord; whereby downward force applied to the pedal causes the lever to pivot about the handle and open the lid.  However, Anderson teaches a force portion of the lever coupled with a first end and a second end of the cord 30 (figure 1); and the pedal 24 (figure 1) coupled with a mid-section of the cord (Figure 1); whereby downward force applied to the pedal causes the lever to pivot about the handle and open the lid (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (DE102016003698) in view of Anderson (U.S. Patent No. 4303174) and Cresnik et al. (WO2018029510).
Regarding Claim 11, Fink and Anderson teach all the limitations substantially as claimed except for the pedal is a tube;.  However, Cresnik et al. teaches the pedal is a tube 113 (Figure 1) and the mid-section of the cord strung through the pedal (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fink and Anderson to include a tube pedal, as taught by Cresnik et al., in order to allow for a larger surface area to press down on.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the .
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ELIZABETH J VOLZ/Examiner, Art Unit 3733